Title: From Thomas Jefferson to James Monroe, 21 March 1798
From: Jefferson, Thomas
To: Monroe, James


          
            Philadelphia Mar. 21. 98.
          
          The public papers will present to you the almost insane message sent to both houses of Congress 2. or 3. days ago. this has added to the alarm of the sounder and most respectable part of our merchants, I mean those who are natives & are solid in their circumstances & do not need the lottery of war to get themselves to rights. the effect of the French decree on the representatives had been to render the war party inveterate & more firm in their purpose without adding to their numbers. in that state of things we had hoped to avert war-measures by a majority of 4. at this time, those who count talk of it’s being reduced to a majority of 1. or 2. if a majority be with us at all. this is produced by the weight of the Executive opinion. the first thing proposed by the whigs will be a call for papers. for if Congress are to act on the question of war, they have a right to information. the 2d. to pass a Legislative prohibition to arm vessels instead of the Executive one which the President informs them he has withdrawn. these questions will try the whig strength, on the ground of war. the 3d. to adjourn to consult our constituents on the great crisis of American affairs now existing. this measure appears to me under a very favorable aspect. it gives time for the French operations on England to have their effect here as well as there. it awakens the people from the slumber over public proceedings in which they are involved. it obliges every member to consult his district on the simple question of war or peace: it shews the people on which side of the house are the friends of their peace as well as their rights, & brings back those friends to the next session supported by the whole American people. I do not know however whether this last measure will be proposed. the late maneuvres have added another proof to the inefficacy of Constitutional barriers. we had reposed great confidence in that provision of the constitution which requires ⅔ of the Legislature to declare war. yet it can be entirely eluded by a majority’s taking such measures as will bring on  war.—my last to you was of the 8th. inst. the last recd from you was of Feb. 25.
        